Citation Nr: 1025940	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 
1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  	Service connection is in effect for urinary incontinence 
associated with kidney stones, currently evaluated as 60 percent 
disabling, kidney stones, currently evaluated as 30 percent 
disabling, impingement syndrome right (dominant) shoulder, status 
post distal clavicle excision, currently evaluated as 30 percent 
disabling, bilateral pes planus, currently evaluated as 30 
percent disabling, and surgical scar, right shoulder, currently 
evaluated as noncompensably (0 percent) disabling.  The combined 
service-connected rating is 90 percent.

2.	The evidence of record demonstrates that the Veteran is 
unable to secure or follow substantially gainful employment as a 
result of her service connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a total disability rating based on individual 
unemployability due to her service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.41, 4.3, 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) defined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this decision, the Board grants the Veteran's TDIU.  As such, 
no discussion of VA's duty to notify or assist is necessary.

Analysis

The Veteran applied for TDIU in August 2006.  Total disability 
ratings for compensation may be assigned, when the disabled 
person is, in the judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As of August 
2006, the Veteran was service connected for six disabilities, 
including urinary incontinence associated with kidney stones (60 
percent), kidney stones (30 percent), impingement syndrome right 
(dominant) shoulder, status post distal clavicle excision (30 
percent), bilateral pes planus (30 percent), and surgical scar, 
right shoulder (0 percent).  The combined service-connected 
rating is 90 percent.  This indicates severe impairment of her 
industrial capabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Therefore the combined rating requirement for 
consideration of a TDIU has been met.

The issue then becomes whether the Veteran is able to secure or 
follow a substantially gainful occupation despite these 
disabilities.  In this regard, the appropriate TDIU standard is 
not whether the Veteran is able to obtain any employment or to 
maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 
356, 359 (1991) (holding that "mere theoretical ability to 
engage in substantial gainful employment is not a sufficient 
basis to deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of the 
claimant" (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975)).  Rather, the standard is a subjective one and 
is whether the Veteran can obtain and maintain substantially 
gainful employment.  The Veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability, without regard to advancing age.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

The Veteran has been unemployed since June 2006.  In this case, 
the record shows that the Veteran was last employed in June 2006 
as a Metabolic Health Technician with the VA Medical Center in 
Dallas.  She contends that she has been unable to follow a 
substantially gainful occupation since then.  See the Veteran's 
November 2007 VA Form 9, February 2007 SSA Claim.

The evidence of record confirms that she has been unemployed 
since her medical retirement in June 2006, but the given cause of 
that medical retirement is a combination of service connected and 
non-service connected disabilities.  VA treatment records from 
April 2006 refer specifically to her occupational limitations due 
to her service connected and non-service connected disabilities.  
The VA physician stated that the Veteran could not push 
stretchers, could not kneel, and was advised against reaching 
above her shoulders and bending or stooping.  Her lifting ability 
was limited to no more than 20 lbs. intermittently, no more than 
2 hours a day.  Likewise her ability to stand and walk were 
limited to intermittently, no more than 2 hours a day.  She could 
only push or pull small weights.  According to the June 2006 
letter from the Office of Personnel Management, the Veteran was 
medically retired from that job based on her knee and shoulder 
joint disease and her bilateral carpal tunnel syndrome, but not 
her chronic kidney stones, bilateral pes planus, and 
fibromyalgia.  Thus, this medical retirement was based on a 
combination of service connected and non-service connected 
disabilities.  Likewise, a March 2007 Social Security 
Administration (SSA) decision found the Veteran disabled with a 
primary disability of cardiomyopathy and a secondary disability 
of bilateral knee arthritis.  The Veteran is not service 
connected for either of these disabilities.  Thus the record 
clearly established that the Veteran is unemployable but, due to 
her multiple severe non-service connected disabilities, the 
record is muddled with regard to whether she would be 
unemployable due to her service connected disabilities alone.

The March 2007 VA medical examiner found that the Veteran's pes 
planus limited her ability to stand to five minutes and her 
ability to walk to 10-15 minutes.  While that examiner found that 
this disability would not prevent the Veteran from working in the 
nursing service, he found that it would make it more difficult 
for her to perform the required tasks.  Likewise, he found that 
the Veteran's dominant right should disability would make it more 
difficult for her to perform the required tasks in the nursing 
service.  At that time, the examiner did not address the 
Veteran's kidney stones or their associated urinary incontinence.

The May 2007 VA medical examiner found that the Veteran's service 
connected disabilities limited her ability to function in her 
regular occupation, but did not render her unemployable for any 
position.  This examiner did not offer any examples of types of 
positions for which the Veteran would be suited.

A January 2009 VA medical examination for her service connected 
right shoulder condition found that condition resulted in reduced 
motor strength of the right upper extremity to a mildly impaired 
degree.  The January 2009 VA medical examination for her service 
connected kidney condition found that this condition impaired 
ambulation and self-image and caused skin breakdown/dermatitis, 
chronic infections and pain.

At her May 2010 hearing, the Veteran and her husband testified 
regarding her service connected disabilities and the difficulty 
they posed during her previous employment, much of which was 
described in the records listed above.

Based on the above, the Board finds that the evidence is at least 
in relative equipoise on the question of whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of her service-connected disabilities.  The Veteran's 
non-service connected disabilities are not to be considered when 
determining the Veteran's individual unemployability, however, 
this does not mean that the Veteran should be penalized with 
regard to her TDIU claim because of her other disabilities are of 
such a severity as to preempt the service connected disabilities 
in the SSA determination.  While previous medical examiners have 
implied that the Veteran could perhaps find suitable employment, 
the Board is hard-pressed to imagine such an occupation, which 
would accommodate the Veteran's inabilities to stand, walk, and 
reach above her head and her severe urinary incontinence, which 
are the symptoms attributed to her service connected 
disabilities.  No suggestions have been given.  Therefore, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's various service-connected disabilities 
are sufficient in and of themselves to prevent her from obtaining 
or maintaining substantially gainful employment.  For these 
reasons, the Board finds that a TDIU is warranted.  


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


